DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claim 1 has been amended and claims 2-30 have been added per Preliminary Amendment received on 31 January 2020.  Claims 1-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 21, second occurrence of “D” after “E” has been changed to --F--.

REASONS FOR ALLOWANCE
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 21, the prior art of record taken alone or in combination fails to teach at least one co-processor communicatively coupled to the master processor and including a co-processor memory, wherein in operation the master processor loads contents into the co-processor memory to configure the at least one co-processor to: A) wait for the first part detect signal; B) in response to the first part detect signal: B1) latch the first part position counter to a first counter value corresponding to the first designated point; and B2) set a first tracking instance value corresponding to the first part; C) wait for the first part position counter to output a second counter value equal to the first known counter value corresponding to the second designated point in the factory assembly or inspection line to which the first camera is proximate; D) in response to the first part position counter outputting the second counter value, send a first trigger packet to the first camera, the first trigger packet including a first payload, wherein the first payload includes the first tracking instance value corresponding to the first part; E) wait for the first part position counter to output a third counter value 
As per claim 22, the prior art of record taken alone or in combination fails to teach at least one co-processor communicatively coupled to the master processor and including a co-processor memory, wherein: the at least one co-processor processes the at least one first input signal and the at least one second input signal, based on the first contents and the second contents offloaded by the master processor into the co-processor memory, to asynchronously evaluate if the first condition has occurred in the dynamic environment and/or if the second condition has occurred in the dynamic environment; the at least one co-processor generates a first output to cause the at least one first action if the first condition has occurred in the dynamic environment; and the at least one co-processor generates a second output to cause the at least one second action if the second condition has occurred in the dynamic environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has 

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 27 June 2019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        13 February 2021